                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


BD MEDICAL SUPPLIES, LLC,                         )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                ) Case No. 21-1056-KHV-GEB
                                                  )
BLUESTEM MANAGEMENT                               )
ADVISORS, LLC and                                 )
THOMAS D. JOHNSON,                                )
                                                  )
                     Defendants.                  )
                                                  )

                      NOTICE AND ORDER TO SHOW CAUSE
TO THE PLAINTIFF:
       On February 26, 2021, Plaintiff filed its Complaint against Bluestem Management

Advisors, LLC (“Bluestem”) (ECF No. 1). A Summons was issued as to Defendant

Bluestem on March 1, 2021 for attorney service. Pursuant to Fed. R. Civ. P. 4(c) “the

plaintiff is responsible for having the summons and complaint served within the time

allowed by Rule 4(m).” Fed. R. Civ. P. 4(m) sets a deadline of 90 days “after the complaint

is filed.” Rule 4(m) also provides if a defendant is not served within that time the court on

its own after notice to plaintiff “must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.” The court, however, must

“extend the time for service for an appropriate period” if a plaintiff shows good cause for

the failure. Fed. R. Civ. P. 4(m).




                                             1
       Plaintiff filed an Amended Complaint against Bluestem, adding Defendant Thomas

D. Johnson (“Johnson”) as a party and adding additional claims on June 14, 2021 (ECF

No. 5). A Summons was again issued as to Defendant Bluestem on June 14, 2021 for

attorney service. However, the Tenth Circuit has held the service period under Rule 4(m)

“is not restarted by the filing of an amended complaint except to those defendants newly

added in the amended complaint.” Bolden v. City of Topeka, 441 F.3d 1129, 1148 (10th Cir.

2006). See also Hoover v. Unified Govt. of Wyandotte County, No. 14-2410-JWL, 2015 WL

1756830, at *10 (D. Kan. April 17, 2015). The service deadline for Defendant Bluestem ran May

27, 2021. The record of the court does not reflect that service has been accomplished on Defendant

Bluestem.

       Therefore, the Court ORDERS Plaintiff BD Medical Supplies, LLC to show good cause

in writing on or before July 8, 2021, why service was not made upon Defendant Bluestem within

the time prescribed under Rule 4(m) and to further show good cause why the undersigned should

not recommend this action be dismissed without prejudice against Defendant Bluestem.


       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 29th day of June, 2021.



                                             s/ Gwynne E. Birzer
                                             GWYNNE E. BIRZER
                                             United States Magistrate Judge




                                                2
